Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant's arguments filed 01 June 2021 have been fully considered but they are not persuasive.
	The applicant argues that none of the references, alone or in combination, discloses determining a correlation between a categorization result that is obtained in advance by categorizing collecting information into at least two groups and each of filtering results that are obtained by filtering the collecting information by respective different pieces of accompanying information, the collecting information being collected from an information collecting apparatus that collects information concerning a mobile body; predicting, for the each of filtering results, an amount of data communication change pertaininq to communication of the collectin information from the information collectin apparatus, entailed by a change from a piece of accompanyinq information currently used in the information collecting apparatus to the respective different pieces of accompanying information; determining new accompanying information that is to be stored in the information collecting apparatus, from among the different pieces of the accompanying information, based on the determined correlation and the predicted amount of data communication change regarding the each of filtering results; and distributing the determined new accompanying information to the information collecting apparatus for use in further filtering at the information collecting apparatus.
	The examiner respectfully disagrees with the applicant.  It is noted that Miyajima discloses determining a correlation between a categorization result that is obtained in advance (i.e. preset categories) by categorizing collecting information into at least two groups and each of filtering results (i.e “type” categories such as sedan, minivan) that are obtained by filtering the collecting information (i.e. “model’ categories such as Model A, Model B) by respective different pieces of accompanying information (i.e. mileage, speed), the collecting information being collected from an information collecting apparatus that collects information concerning a mobile body (i.e. probes); predicting, for the each of filtering results, an amount of data communication change pertaining to communication of the collecting information from the information collecting apparatus, entailed by a change from a piece of accompanying information currently used in the information collecting apparatus to the respective different pieces of accompanying information (i.e. where for each type of vehicle, the change in speed is determined by speed sensor 23); determining new accompanying information (i.e. distribution data such as recommended mileage, speed) that is to be stored in the information collecting apparatus, from among the different pieces of the accompanying information, based on the determined correlation and the predicted amount of data communication change regarding the each of filtering results; and distributing the determined new accompanying information (i.e. distribution data such as recommended mileage, speed, acceleration) to the information collecting apparatus for use in further filtering at the information collecting apparatus. (figs. 1-5; pars. 35-44, where in par. 38, “estimated” corresponds to predicting).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyajima et al. (US 2009/0076774).
Regarding claim 1, Miyajima discloses a data distribution method performed by a computer (fig. 2), the data distribution method comprising: 
determining a correlation between a categorization result that is obtained in advance (i.e. preset categories) by categorizing collecting information into at least two groups and each of filtering results (i.e “type” categories such as sedan, minivan) that are obtained by filtering the collecting information (i.e. “model’ categories such as Model A, Model B) by respective different pieces of accompanying information (i.e. mileage, speed), the collecting information being collected from an information collecting apparatus that collects information concerning a mobile body (i.e. probes); predicting, for the each of filtering results, an amount of data communication change pertaining to communication of the collecting information from the information collecting apparatus, entailed by a change from a piece of accompanying information currently used in the information collecting apparatus to the respective different pieces of accompanying information (i.e. where for each type of vehicle, the change in speed is determined by speed sensor 23); determining new accompanying information (i.e. distribution data such as recommended mileage, speed) that is to be stored in the information collecting apparatus, from among the different pieces of the accompanying information, based on the determined correlation and the predicted amount of data communication change regarding the each of filtering results; and distributing the determined new accompanying information (i.e. distribution data such as recommended mileage, speed, 
Regarding claim 3, see teachings of claim 1.  Miyajima further discloses wherein the determining of the correlation is performed based on a number of times of consistency with, or a number of times of non-consistency with, each piece of collecting information in any group that results from the categorization, in the categorization result, or any combination thereof (pars. 35-39).
Regarding claim 4, see teachings of claim 1.  Miyajima further discloses wherein the determining of the new accompanying information is performed based on information relating to the information collecting apparatus, a mobile body, information collected by the information collecting apparatus, or any combination thereof (pars. 35-39).
Regarding claim 5, see teachings of claim 1.  Miyajima further discloses wherein the categorization result is a result that is obtained by categorizing pieces of collecting information that are received from the information collecting apparatus, into information that is selected and information that is not selected (pars. 35-39, 44, 56).
Regarding claim 6, see teachings of claim 1.  Miyajima further discloses wherein the accompanying information is information relating to a filter function that depends on a tag indicating a data portion that is consistent with the categorization result (pars. 35-39, 71).
Regarding claim 7, see teachings of claim 1.  Miyajima further discloses wherein the categorizing is performed by an operator (par. 6).
Regarding claim 8, see teachings of claim 1.  Miyajima further discloses wherein the collecting information includes image data (fig. 2, #15).
Regarding claim 9, see teachings of claim 1.  Miyajima further discloses wherein, when the new accompanying information is distributed to the information collecting apparatus, only a difference between the accompanying information that the information collecting apparatus has and the new accompanying information is distributed (pars. 35-39).
Regarding claim 10, see teachings of claim 1.  Miyajima further discloses wherein: the information collecting apparatus is an on-board apparatus that is mounted in the mobile body; and, the collecting information is the information concerned with the mobile body and collected by on-board sensors (pars. 9, 22, 80; fig. 2).
Regarding claim 11, Miyajima discloses a data distribution apparatus comprising: a memory; and a processor coupled to the memory and configured to: determine a correlation between a categorization result that is obtained in advance (i.e. preset categories) by categorizing collecting information into at least two groups and each of filtering results (i.e “type” categories such as sedan, minivan) that are obtained by filtering the collecting information (i.e. “model’ categories such as Model A, Model B) by respective different pieces of accompanying information, the collecting information (i.e. mileage, speed) being collected from an information collecting apparatus that collects information concerning a mobile body (i.e. probes), predict, for the each of filtering results, an amount of data communication change pertaining to communication of the collecting information from the information collecting apparatus, entailed by a change from a piece of accompanying information currently used in the information 

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486